Exhibit 10.2

SECOND AMENDMENT TO THE AMENDED AND RESTATED EXECUTIVE

EMPLOYMENT AGREEMENT

This Second Amendment to the Amended and Restated Executive Employment Agreement
(the “Amendment”) is effective as of August 15, 2019 (“Effective Date”) and is
entered into by and between SAExploration Holdings, Inc., a Delaware corporation
(the “Employer” or the “Company”), and Jeffrey Hastings (the “Executive”). This
Amendment hereby amends Executive Employment Agreement between Employer and the
Company, as amended by that certain First Amendment to the Amended and Restated
Executive Employment Agreement (the “Agreement”). Words and phrases used herein
with initial capital letters that are defined in the Agreement are used herein
as so defined.

I.

Section 2 of the Agreement is hereby amended in its entirety to read as follows:

Administrative Leave. During the Term, Executive shall perform those duties as
the Company may reasonably request from time to time. In addition, during the
Term, the Company may place Executive on Administrative Leave. While on
Administrative Leave, Executive will remain an employee of the Company and the
following terms shall apply during any period of Administrative Leave:

 

  (a)

Point of Contact. Mel Cooper (“Cooper”), Director, will be Executive’s primary
point of contact for matters relating to Employer’s business and/or Executive’s
employment with the Company. Executive shall perform those services as Cooper
may direct or approve from time to time.

 

  (b)

Cooperation. Upon reasonable request, Executive agrees to cooperate with the
Company and all individuals employed by the Company in any and all matters
relating to the Company, including cooperation in any transition of his duties
as Chief Executive Officer and Chairman of the Board, as well as any ongoing
investigations by the Securities and Exchange Commission (the “SEC”) and related
investigations or any other related matters at the request of the Company.

 

  (c)

No Interference. Executive agrees that he will not discuss with any current
Company employees or potential or actual customers of the Company, or otherwise
interfere with, directly or indirectly, any matters relating to the SEC
investigation, the Company’s own investigation, any Company business, or any
related matters. Notwithstanding the foregoing, Executive may discuss these
matters with Cooper, as well as others so long as Cooper gives Executive
permission to do so. Nothing in this agreement inhibits or prohibits Executive
from: (i) communicating with the SEC or any other government agency about any
matter, or (ii) making disclosures that may be required by law or compelled by
legal process.

 

  (d)

Disclosure of Regulatory Issues. Executive represents and warrants that he has
previously disclosed or will in the future disclose and advise the

 

Employment Agreement Amendment – Hastings



--------------------------------------------------------------------------------

  Company of all instances of any alleged regulatory violations or potential
noncompliance of law by the Company of which he is aware. Executive further
agrees that he will make no knowing and intentional misstatements of fact to
Jones Day and Ankura investigators in interviews.

 

  (e)

Access. Executive agrees that the Company may limit or prohibit access to the
Company’s electronic communications systems – including computer hardware, desk
top computers, lap top computers, telephones, software, voicemail, e-mail, the
network and all data – and Company assets, including but not limited to Company
bank accounts.

 

  (f)

Authority. Executive may not bind the Company contractually or otherwise unless
approved by Cooper.

II.

Section 3 of the Agreement is hereby amended by deleting such section in its
entirety.

III.

Section 5(b) of the Agreement is hereby amended by adding the following clause
as subpart (iii).

The following shall not be deemed a “Good Reason” event, a material diminution
in the nature and scope the Executive’s authorities or duties, or a material
breach of this Agreement: (a) any placement by the Company of Executive on
Administrative Leave and (b) any actions taken by the Company consistent with
this Amendment.

IV.

Section 5(h) of the Agreement is hereby amended in its entirety to read as
follows

Although remaining an employee of the Company, Executive shall be deemed to have
resigned from each position that he held as a director or officer of the Company
prior to the date he signs this Amendment. Executive shall, at the request of
the Company, forthwith execute any and all documents appropriate to evidence
such resignations.

V.

The Agreement is hereby amended by adding the following paragraph as Section 27.

Preservation of Confidential Information. Executive agrees and represents that,
during the Term, Executive will preserve all documents in his possession that
constitute Confidential Information, and any and all Company property,
including, but not limited to, smart phones, tablets, electronic storage
devices, hard drives, laptop computers, desk top computers software and related
program passwords, including any Confidential Information that resides on any of
Executive’s personal electronic devices

Except as specifically modified herein, the Agreement shall remain in full force
and effect in accordance with all of the terms and conditions thereof. For the
avoidance of doubt, nothing herein

 

Employment Agreement Amendment – Hastings



--------------------------------------------------------------------------------

amends or limits Executive’s rights pursuant to Section 5(d) of the Agreement,
as Executive retains all such rights. This Agreement may be executed in separate
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Delivery of an executed
signature page to this Amendment by facsimile or other electronic transmission
(including documents in Adobe PDF format) will be effective as delivery of a
manually executed counterpart to this Amendment.

[SIGNATURE PAGE FOLLOWS]

 

Employment Agreement Amendment – Hastings



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SAEXPLORATION HOLDINGS, INC. By:   /s/ L. Melvin Coopers Name:   L. Melvin
Coopers Title:   Special Committee of SAE BOD Member EXECUTIVE By:   /s/ Jeffrey
Hastings Name:   Jeffrey Hastings

 

Employment Agreement Amendment – Hastings